Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandlik et al., US 2005/0234385 (Vandlik, IDS) in view of Nguyen et al., US 2013/0233394 (Nguyen, IDS).
Regarding claim 1, Vandlik discloses a method for separating whole blood into at least a red blood cell fraction and a plasma fraction (abstract, ¶ 0065-0066) using a system (figs. 1, 10) comprising a disposable fluid flow circuit (¶ 0016), a separator (REF 20, ¶ 0065), a fluid flow path including a whole blood line (REF 310) connected to a container of whole blood (REF 312, ¶ 0109), a weigh scale (REF 246) for the container of whole blood, and a pump (see various PP1-PP4, fig. 5) for acting on the fluid flow path to control the flow of whole blood from the container of whole blood to the separator (¶ 0075), the method comprising:
Determining a target weight for an empty whole blood container (see “low threshold”, ¶ 0235);
Flowing whole blood from the container of whole blood to the separator (¶ 0486);
Determining the current weight of the container of whole blood with the weigh scale (¶ 0235);
Calculating a target flow rate of whole blood from the container of whole blood (¶ 0191-0195, 0400);
Comparing the current weight of the container of whole blood to the target weight for an empty whole blood container (¶ 0235); and
Stopping the flow of whole blood from the container of whole blood when the current weight is equal to or less than the target weight (¶ 0235).
Vandlik does not disclose a method comprising determining a flow rate of whole blood indicative of a near-empty whole blood container, comparing the calculated flow rate of whole blood to the target flow rate, and stopping the flow of whole blood when the calculated flow rate is equal to or less than the target flow rate.  
However, Nguyen discloses blood processing systems and methods (abstract, figs. 1-4) concerned with detecting empty fluid containers (abstract) comprising determining a target flow rate of whole blood indicative of an empty container (¶ 0028-0029), comparing the calculated flow rate to the target flow rate indicative of an empty container (¶ 0029), and stopping flow from a container when the calculated flow rate is equal to or less than the target flow rate (¶ 0033).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Vandlik to incorporate flow rate determination, calculation, and comparisons as described in Nguyen in order to improve known methods of empty container detection by utilizing flow rate data in combination with scale data to determine the exact time a container reaches an empty threshold, thereby preventing the potential of air embolisms entering the blood processing system (Nguyen, ¶ 0005, 0028-0029).
Regarding claim 2, Vandlik (in view of Nguyen) discloses the fluid flow rate being calculated based on a rate of change of weight of the whole blood container (¶ 0191-0199).
Regarding claim 3, Nguyen further discloses the target flow rate being greater than zero (¶ 0028, 0031).
Regarding claims 4-5, Vandlik (in view of Nguyen) do not disclose the target flow rate being 10 or 29 mL/min.  However, Nguyen discloses that the flow rate may be variable based on operator preferences and prescribed values (¶ 0031).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vandlik (in view of Nguyen) to utilize the recited target flow rates since it has been held that discovering an optimum value of a result effective variable, i.e. flow rate as it relates to treatment time, draining of whole blood container, etc, involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part B).
Regarding claim 6, Vandlik (in view of Nguyen) is relied upon in the rejection of claim 1 set forth above.  Vandlik further discloses a system comprising first and second collection containers (REF 304, 308, ¶ 0107-0108), a container of additive solution (REF 288, ¶ 0103), a leukocyte reduction filter (REF 293, fig. 37C, ¶ 0447), a cassette (fig. 6, 10) for controlling fluid flow through the fluid flow circuit, a plurality of pumps (PP1-PP4, fig. 5) one of which is configured for flowing whole blood to the separator (¶ 0075), a weigh scale (REF 246) for each of the first and second collection containers, the additive solution container and whole blood container, a plurality of clamps (see various valves, figs. 5, 10) one of which is configured to secure the whole blood line (¶ 0072), and a programmable controller (¶ 0029) configured to perform the steps recited in claim 6 (as relied upon in the rejection of claim 1 set forth above).
Regarding claims 7-8, Nguyen further discloses that the control weight and flow rate are pre-programmed into the controller (fig. 4, ¶ 0027-0029).
Regarding claim 9, Vandlik (in view of Nguyen) discloses the fluid flow rate being calculated based on a rate of change of weight of the whole blood container (¶ 0191-0199).
Regarding claim 10, Nguyen further discloses the target flow rate being greater than zero (¶ 0028, 0031).
Regarding claim 11, Vandlik (in view of Nguyen) discloses a system wherein the durable hardware component further comprises a hook for supporting the container of whole blood (REF 246, figs. 1-2, 10, ¶ 0160) and the clamp (within REF 28, figs. 1-2, 5 configured to secure and locate the whole blood line relative to the durable hardware component is spaced from the hook a distance sufficient to reduce scale interference.
Regarding claim 12, Vandlik (in view of Nguyen) does not disclose the clamp being spaced from the hook at a distance of 15.8 inches.  However, as seen in figs. 1-3, Vandlik discloses the clamps (within REF 28) being spaced from the whole blood container (REF 312) a distance so as to minimize scale interference.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the clamp at the recited distance since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779